LACOMBE, Circuit Judge.
The object of the invention, as stated in the specifications, is to “provide a simple and convenient removable cap for ordinary incandescent lamp, so that caps of any desired colors may be used.”
Without discussing the question- of patentable invention we fully concur with Judge Hand in the conclusion that infringement is not shown.
This is no pioneer patent; it presents no feature which calls for ex-trañe liberality in .broadening its claims. .
*753Each of the claims, those in suit as well as those not sued on, includes the cap as an element: Claim 1 “a cap covering the tip end of” an incandescent lamp ; claim 2 “a cap fitted to the tip end of the lamp”; claim 3 “a cap fitted to the tip end of the lamp, the free edge of said cap standing intermediate of the largest diameter of the lamp and its tip”; claim 4 “a cap fitted to the tip end of the lamp.” Where the patentee has been so particular to confine the fitting of his cap, not merely to the “end” of the lamp, but specially to the “tip end,” it is difficult to see how his claims can be expanded so as to cover a hood which covers practically the whole lamp. This conclusion is strengthened by the specification, which states that the cap is shaped to fit over the tip end of the lamp bulb, and adds:
“By having the cap cover only the tip end of the lamp the bulb intermediate of the cap and base is uncovered, so as to throw nnobstructed rays against the display surface on which the lamps are secured.”
As defendant’s so-called “hood” covers practically the whole lamp bulb, there is no infringement.
The decree is affirmed, with costs.